Citation Nr: 0840944	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In March 2008, the Board remanded this matter to the RO for 
further development of the veteran's claimed stressors.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in the August 2008 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has a current diagnosis of PTSD related to 
stressors from military service and there is credible 
supporting evidence that corroborates a claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of Claim for Service Connection 

The veteran filed a claim for PTSD in April 2005.  He 
contends that he currently suffers from PTSD due to an 
incident that occurred during his military service from July 
1992 to July 1997.  Specifically, the veteran claims that 
while he was stationed in Panama, a riot broke out and he was 
sent to retrieve Cuban refugees that fled the base camp, he 
witnessed a gunfight between Cuban refugees and U.S. military 
personnel trying to prevent the refugees from escaping the 
base camp, and he witnessed mistreatment of an unarmed 
refugee.  The RO denied service connection for PTSD.  The 
veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  A 
private psychological evaluation dated in March 2005 
diagnosed the veteran with PTSD caused by the traumatic 
events that occurred during a riot while the veteran was in 
active military service.  Thus, two of the three elements for 
establishing service connection for PTSD have been satisfied. 

In regards to the claimed stressors, the Board notes the 
veteran does not contend and the evidence of record does not 
show that he engaged in combat with the enemy or that his 
claimed stressor events are related to combat.  Thus, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor events in order for the veteran to establish service 
connection for PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran contends that he was stationed at Ft. Kobbe, 
Panama from 1993 to 1995.  During the summer of 1994, he was 
deployed to the interior of Panama to build a base camp for 
Cuban refugees.  Once the base camp was built, his assignment 
was to assist in preventing Cuban refugees from leaving the 
base camp.   Specifically, the veteran asserted that one 
night during his off duty he awoke to gunfire and men 
screaming.  He witnessed a gun battle between U.S. soldiers 
and some Cuban refugees and he accidently knelt in the blood 
from one of his friends who had been injured.  He was sent 
into the jungle to find the Cuban refugees who escaped from 
the base camp and he witnessed the mistreatment of an unarmed 
female Cuban refugee.  The veteran's service personnel 
records were unavailable between 1993 and 1995.  However, the 
veteran's service medical records reveal that the veteran 
served with the 536th Engineer Battalion in Panama and he 
received medical treatment in Panama between January 1994 and 
November 1994.  USACRUR reviewed the unit history for the 
536th Engineer Battalion.  The history documents revealed 
that the unit was stationed in Panama from 1994 to 1995 and 
it verifies that in December 1994 over 2,500 Cubans 
participated in widespread riots resulting in injuries to 232 
U.S. soldiers and causing millions of dollars in damage.  The 
records reveal that the engineers were armed with riot 
control gear and dispatched to assist in quelling the 
disturbance.  

In determining whether corroborative evidence substantiates 
or verifies the veteran's statements as to the occurrence of 
the claimed stressors, corroborating every detail of an 
alleged stressor, including the veteran's personal 
participation, is not necessary.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  It is sufficient for a veteran to 
submit evidence of the occurrence of a stressful event, and 
the evidence implies his personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).   In this case, the 
unit records are sufficient to show that his unit was exposed 
to widespread riots and it implies that the veteran was 
personally exposed to the stressful event.  Based on the 
foregoing, the Board finds that the evidence corroborates the 
veteran's claimed stressor that he was involved in a Cuban 
refugee riot.

Affording the benefit of the doubt to the veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met and the claim is warranted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


